          CASE 0:19-cv-00968-DSD-ECW Doc. 48 Filed 07/28/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    Architectural Busstrut Corporation doing            Case No. 19-cv-968 (DSD/ECW)
    business as busSTRUT,

                          Plaintiff,

    v.                                                            ORDER

    Target Corporation,

                          Defendant.


         This case is before the Court on the Stipulation to Amend the April 16, 2020 Order

(Dkt. 46). Having considered the Stipulation and for good cause shown, 1 IT IS

ORDERED THAT:

1.       The Court’s Order (Dkt. 45) is AMENDED as follows:

         a.     The parties must commence fact discovery procedures in time to be

                completed on or before December 22, 2020.




1
       The parties seek an extension because: “[T]he parties’ ability to meet the forgoing
deadlines has been substantially impacted due to the travel, social distancing, and various
other implementations enacted throughout the country as a result of the COVID-19
pandemic. The discovery that remains to be completed entails substantial travel. The
lawyers handling this case and pertinent witnesses who need to be deposed are located in
Texas, Ohio, and Minnesota.” (Dkt. 46 at 2.) The Court has already extended the
schedule once due to the pandemic. (See Dkts. 43, 45.) While the Court grants this
extension and understands the difficulties the pandemic may pose, counsel are advised to
plan their discovery to take into account the travel restrictions and other measures that
may be necessary due to the pandemic, whether by taking remote depositions or other
means. The Court will not extend the schedule indefinitely due to the pandemic.
       CASE 0:19-cv-00968-DSD-ECW Doc. 48 Filed 07/28/20 Page 2 of 2




      b.     Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A) and

             the full disclosures required by Rule 26(a)(2)(B) (accompanied by the

             written report prepared and signed by the expert witness) and the full

             disclosures required by Rule 26(a)(2)(C), shall be made as follows:

                 i. Identities by the party with the burden of proof on or before
                    December 22, 2020.

                ii. Disclosures by the party with the burden of proof on or before
                    January 6, 2021.

               iii. Rebuttal identities and disclosures on or before February 5, 2021.

      c.     Expert discovery, including depositions, shall be completed by February

             24, 2021.

      d.     All non-dispositive motions and supporting documents that relate to fact

             discovery shall be filed and served on or before January 8, 2021.

      e.     All non-dispositive motions and supporting documents that relate to expert

             discovery, shall be filed and served on or before March 10, 2021.

      f.     All dispositive motions shall be served and filed on or before April 23,

             2021.

      g.     This case will be ready for a jury trial on or about August 23, 2021.

      All other provisions set forth in the July 25, 2019 Scheduling Order and April 16,

2020 Amended Pretrial Scheduling Order shall remain the same.



Date:July 28, 2020                       s/Elizabeth Cowan Wright
                                         ELIZABETH COWAN WRIGHT
                                         United States Magistrate Judge


                                            2
